Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

Status of Claims
	Claims 1-3 and 6 are pending in the application. Claims 4,5, and 7-26 have been cancelled and claim 1 has been amended.   Thus, claims 1-3 and 6 have been examined to the extent they read on the  subject matter of record.

Withdrawn Rejections
	Applicant's amendments and arguments filed August 26, 2021 are acknowledged and have been fully considered.  
The rejection of claims 1-3 and 6 under 35 USC 103 as being obvious over Santra (US Patent 8,221,791 B1) in view of Gauchet et al. (US PG Publication 2013/0197122 A1)has been withdrawn in view of Applicant’s amendment wherein the polymers polyvinyl alcohol, polyethylene glycol, polypropylene glycol, dextran, chitosan, and alginate have been deleted
As a result, a new search has been conducted and we now have references that read on the claims as newly interpreted.

New Rejection(s) Necessitated by the Amendment filed on August 26, 2021



Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3 and 6 are rejected under 35 USC 103 as being obvious over Santra (US Patent 8,221,791 B1) in view of Uhlmann et al. (US PG Publication 2013/0171266 A1, newly cited).




Applicant’s Invention

    Applicant claims a composition, comprising: a copper/silica nanocomposite having a silica gel matrix that includes copper from one or more of copper nanoparticles and copper ions, and a polymer, wherein the composition is water soluble and is capable of forming a film on a surface; wherein the copper is about 1 microgram (pg)/mL to 20 milligram (mg)/mL of the copper/silica-polymer nanocomposite; (ii) the polymer is polyvinylpyrrolidone- or polyacrylamide(iii) wherein the composition has an antimicrobial characteristic, (iv) wherein the composition comprises a lower phytotoxicity than another composition including the copper/silica nanocomposite but not the polymer when the composition has a pH of about 4 and the copper is at a concentration of 450ppm or when the composition has a pH of about 8 and the copper is at a concentration of 900ppm, and (v) wherein the nanoparticles comprise a diameter of 2 to 25 nm.

Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Santra teaches a silica-based nanoformulation and method that is used to treat citrus canker, inhibit the growth of mold and mildew, and add nutrients to soil used for 
agricultural purposes.  The nanotechnology-enabled copper-loaded silica 
nanoformulation (CuSiNP/NG) design is a "revolutionary re-invention" of Cu for 
safe application because it provides a formulation with maximum abundance of 
ionic Cu, provides sustained and optimal Cu ion release for long-term disease 
protection, better adherence to plant surfaces and structural surfaces due to 

and reducing the amount of Cu used in comparison to existing Cu compounds 
without compromising antibacterial activity.  Thus, Santra teaches that the silica-based nanoformulation releases copper in non-toxic quantities to the environment and 
the silica matrix provides an environmentally safe host material with a flexible design that is optimized to provide specific antifungal and antibacterial remediation using infrequent applications (abstract). FIG. 2 (shown below) is a schematic representation of the silica-based nanoformulation of the invention showing a copper (Cu) silica nanoparticle (CuSiNP) (see columns 10 and 11).  The novel CuSiNP design shown in FIG. 2, allows association of copper (Cu) to silica NG in three different forms, enabling sustained Cu release.  First, electrostatically bound Cu ions in the core 10.  Second, covalently bound Cu in the hydrated particle surface 20 and nanopores 30.  Third, surface bound Cu as hydroxide/oxide nanoclusters/nanoparticles 40. The nanogel structure consists of ultra-small nanoparticles (CuSiNPs) less than approximately 50 nm (see column 11, line 61 bridging to column 12, lines 1-10).  

    PNG
    media_image1.png
    376
    512
    media_image1.png
    Greyscale


Santra teaches that due to nanoscale engineering, the CuSiNG (copper/silica nanogel) of the invention has the following advantages over the existing Cu based compounds: uniform coverage of plant surface because of ultra-small particle size, better adherence 
property due to gel-like nanostructure, sustained (long-term) Cu release 
profile, better control on Cu release rate (adjustable "soluble" to "insoluble" 
Cu ratio), more antibacterial/antifungal activity with less amount of Cu 
content, reduced phytotoxic effect because of adjustable "soluble" to 
"insoluble" Cu ratio and environment-safe due to less Cu content, no harmful 
by-product formation, water-based synthesis, utilization of excess CuSiNG as 
plant nutrient and minimal possibility of having elevated local Cu concentration that could cause environmental toxicity (see column 12, lines 11-24).



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Santra is that Santra does not expressly teach:   the use of a polymer selected from polyvinylpyrrolidone- or polyacrylamide and that the composition is transparent or translucent to visible light. However, Uhlmann et al. teach a composition having antimicrobial activity comprising particles comprising at least one inorganic copper salt; and at least one functionalizing agent in contact with the particles, the functionalizing agent stabilizing the particle in a carrier such that an antimicrobially effective amount of ions are released into the environment of a microbe (abstract).  Embodiments of the invention include functionalizing agents that include an amino acid, a thiol, a polymer especially a hydrophilic polymer, emulsions of hydrophobic polymers, surfactants, or a ligand-specific binding agent.  Preferred embodiments of hydrophilic polymers include polyvinylpyrollidone (PVP), polyethyleneglycol and copolymers and blends comprising at least one of the monomers which form the said polymers ([0012]) and  other examples of hydrophilic polymers include polyacrylamide([0059]). In Example 56, Uhlmann et al. disclose that while stirring a CuI solution the PVP solution was slowly added to it to give a transparent yellow solution ([0328]).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


     The teachings of Santra and Uhlmann et al. are directed to compositions comprising nanoparticles.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Santra and , Uhlmann et al. to arrive at a composition comprising a polymer selected from polyvinylpyrrolidone or polyacrylamide with a reasonable expectation of success.   Uhlmann et al. teach the use of polyvinylpyrrolidone and polyacrylamide as functionalizing agents and that the functionalizing agent has several functions.  One function is stabilizing the particle in a carrier (in liquids) so that particles do not agglomerate and are uniformly distributed.  In addition, they may also assist in releasing antimicrobially effective amounts of ions into the environment of a microbe ([0040]). Uhlmann et al. teach that the particles are "functionalized" by modifying their surface chemistry so that they are more stable in solution, are more attracted to microbes and other pathogenic organisms, and are more compatible when added as antimicrobial agents to other surface coating formulations ([0040]).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a composition wherein the particle is stabilized in a carrier such that an antimicrobially effective amount of ions are released into the environment of a microbe. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a nanocomposite composition.
2, wherein Applicant claims that the ratio of copper/silica nanocomposite to polymer is about 0.1:1 to 3:1, the cited references do not teach the specific claimed ratio of the instant claims, however, it is within the purview of the skilled artisan to adjust particular conventional working conditions and the ratio at which the components are used to optimize results. Since a particular parameter must first be recognized as a result-effective variable, absent evidence that the ratio of copper/silica nanocomposite to polymer is about 0.1:1 to 3:1exhibits unexpected results, the skilled artisan would expect any and all ratios of copper/silica nanocomposite would provide the expected results of a nanocomposite composition.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to create a mixture having 1:1 ratio which is encompassed by the range of the instant claims. When faced with constituting a mixture, one of ordinary skill in the art would have been motivated to start at a 1:1 ratio, a ratio which falls within the presently claimed range of ratios, with a reasonable expectation of success and as a starting point for performing routine optimization procedure. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).








Response to Arguments
Applicant's arguments, filed August 26, 2021 with respect to the rejection of claims 1-3 and 6 under 35 USC 103 as being obvious over Santra (US Patent 8,221,791 B1) in view of Gauchet et al. (US PG Publication 2013/0197122 A1)have been considered but are moot in view of a new grounds of rejection set forth above.  However, the Examiner will address Applicant’s arguments as they relate to an interview held on July 12, 2021.  Applicant argues that claim 1 has been amended to now recite polyvinylpyrrolidone or polyacrylamide, or combinations thereof as the polymers comprised within the matrix. In addition,  Applicant argues that claim 1 has been amended to positively recite that the composition possesses lower phytotoxicity at a pH of 4 and copper concentration of 450ppm or at a pH of 8 and a  copper concentration of 900 ppm.  Applicant argues that in an interview held on July 12, 2021 the Examiner suggested that such amendments would overcome the 103 rejection.  However, the Examiner is not persuaded by Applicant’s argument because the declaration used in the interview showing the unexpected results has not been filed by Applicant for this application.   Secondly, in view of an updated search, the Examiner has found new art which teaches the benefit(s) of using the claimed polymers. Specifically, Uhlmann et al. teach a composition having antimicrobial activity comprising particles comprising at least one inorganic copper salt; and at least one functionalizing agent in contact with the particles, the functionalizing agent stabilizing the particle in a carrier such that an antimicrobially effective amount of ions are released into the environment of a microbe (abstract). The functionalizing agents can include an amino acid, a thiol, a polymer especially a hydrophilic polymer, emulsions of hydrophobic 






























Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617